In The

                               Court of Appeals
                   Ninth District of Texas at Beaumont
                          ____________________
                             NO. 09-13-00144-CV
                          ____________________


                       IN RE MICHAEL SCOTT NEIL

_______________________________________________________          ______________

                              Original Proceeding
________________________________________________________          _____________

                         MEMORANDUM OPINION

      Michael Scott Neil petitions to compel the acceptance of his application for

a place on the ballot in the May 2013 election of the Trustees of the Beaumont

Independent School District (BISD). See Tex. Elec. Code Ann. § 273.061 (West

2010). We hold that under the circumstances of this case, the governing statute

requires all trustee positions be filled in the election and that respondent has a

mandatory duty imposed by law to accept the applications for the positions that

were timely presented. In re Rodriguez, No. 09-13-00115-CV, 2013 WL 1189005,

at *6 (Tex. App.—Beaumont Mar. 18, 2013, orig. proceeding); see also Tex. Educ.

Code Ann. § 11.052 (West 2012). Rodriguez concerned applications submitted by

                                        1
different candidates for the same election as the one at issue here, and our

reasoning and application of the law in that case is the same here. See Rodriguez,

2013 WL 1189005, at *1-6.

      In this mandamus proceeding, BISD asserts its October 18, 2012 amendment

to its local policy was contingent on the 5-2 plan being approved by the

Department of Justice. The Board’s amendment was necessarily contingent, but as

we stated in Rodriguez, “[r]egardless, the Board has not expressly provided for the

trustees in office to serve for the remainder of their terms in accordance with

section 11.053 of the Education Code.” Id. at *5; see also Tex. Educ. Code Ann. §

11.053 (West 2012). The local policy BISD relies on “does not expressly address

the effect of the redistricting.” See Rodriguez, 2013 WL 1189005, at *5.

      We hold that the election scheduled for May 11, 2013, is to be conducted

using the redistricting map adopted February 21, 2013. Id. We presume BISD will

comply with federal preclearance requirements and seek expedited review if it has

not already done so. We grant the writ, and order BISD to accept Neil’s application

and to place his name on the ballot, or to otherwise certify his election as an

unopposed candidate to the extent authorized by the Election Code and the

Education Code. Id. Under Rule 2 of the Texas Rules of Appellate Procedure, in




                                         2
order to expedite a final decision in this matter in view of the upcoming election,

no motion for rehearing will be permitted. See Tex. R. App. P. 2.

      PETITION GRANTED.

                                                     PER CURIAM


Opinion Delivered March 28, 2013
Before McKeithen, C.J., Gaultney and Kreger, JJ.




                                         3